NO. 07-06-0399-CR



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL B



JANUARY 30, 2007



______________________________





THERESE ANN LADD, 



Appellant



v.



THE STATE OF TEXAS, 



Appellee



_________________________________



FROM THE 251
ST
 DISTRICT COURT OF RANDALL COUNTY;



NO. 18189-C; HON. PATRICK A. PIRTLE, PRESIDING



_______________________________



Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ. 

Therese Ann Ladd appeals from a judgment convicting her of failing to comply with the sex offender registration requirements.  We affirm.

Appellant was initially convicted of aggravated sexual assault of a child and indecency with a child by contact.  She was subsequently charged with failing to register as a sex offender within 90 days as required by law.  She pled true to that allegation without a recommendation as to punishment.  

Appellant’s counsel has now moved to withdraw, after filing a brief pursuant to 
Anders v. California, 
386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967), representing he has searched the record and found no arguable grounds for reversal.  The motion and brief illustrate that counsel notified appellant of her right to file her own brief.  So too did we inform appellant that any 
pro se 
response or brief she cared to file had to be filed by January 29, 2007.  To date, no response or request for extension of time to file a response has been received.  

In compliance with the principles enunciated in 
Anders
, appellate counsel discussed two potential areas for appeal.  They involve 1) whether appellant was afforded due process  at her plea hearing, and 2) the effectiveness of trial counsel.  However, counsel has satisfactorily explained why each argument lacks merit. 

We have also conducted our own review of the record to assess the accuracy of appellate counsel’s conclusions and to uncover any reversible error pursuant to 
Stafford v. State, 
813 S.W.2d 503 (Tex. Crim. App. 1991).  Our own review has failed to reveal such error.  

Accordingly, the motion to withdraw is granted, and the judgment is affirmed.



Brian Quinn 

          Chief Justice

Do not publish.